

116 S4459 IS: CARES Congressional Oversight Commission Diversity Act of 2020
U.S. Senate
2020-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4459IN THE SENATE OF THE UNITED STATESAugust 5, 2020Mr. Van Hollen (for himself, Ms. Harris, Mr. Menendez, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the CARES Act to modify the membership requirements of the Congressional Oversight Commission.1.Short titleThis Act may be cited as the CARES Congressional Oversight Commission Diversity Act of 2020.2.FindingsCongress finds the following:(1)The COVID–19 pandemic is having significantly disparate health and economic impacts on various populations.(2)According to the Centers for Disease Control and Prevention, long-standing systemic health and social inequities have put some members of racial and ethnic minority groups at increased risk of getting COVID–19, regardless of age.(3)Non-Hispanic American Indian and Alaska Native individuals have an infection rate approximately 5 times that of non-Hispanic White individuals.(4)Non-Hispanic Black individuals have an infection rate of approximately 5 times that of non-Hispanic White individuals.(5)Hispanic and Latino individuals have an infection rate of approximately 4 times that of non-Hispanic White individuals.(6)According the Household Pulse Survey, 6 in 10 Hispanic individuals were in households that lost some employment income over the 3-month period between March and June of 2020. During that same time period, more than 50 percent of Black, multiracial, and individuals of other races were in households with employment income loss.(7)The Federal Reserve Bank of Minneapolis surveyed leadership representing Tribal governments, Tribal enterprises, and other Tribal organizations. In that survey, over 30 percent of Tribal enterprises reported they had to lay off or furlough 80 to 100 percent of their workforce at the time of the survey. 3.Congressional Oversight CommissionSection 4020(c)(1) of the CARES Act (15 U.S.C. 9055(c)(1)) is amended—(1)in the matter preceding subparagraph (A), by striking 5 and inserting 9;(2)in subparagraphs (A) through (D), strike 1 each place the term appears and insert 2; and(3)by adding at the end the following:(F)At least 1 of the 2 members appointed under each of subparagraphs (A) through (D) shall be from a group that has been disproportionately negatively impacted by the coronavirus disease 2019 (COVID–19) pandemic of 2020 and the economic recession resulting from the pandemic..